Citation Nr: 1421752	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-12 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968, to include service in the Republic of Vietnam from March 1967 to March 1968.   He has been awarded the Combat Infantryman's Badge.

This appeal from the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claim for service connection for PTSD.

As regards characterization of the appeal, the Board notes that, although the RO adjudicated only the matter of the Veteran's entitlement to service connection for PTSD, the Board has expanded the matter to include consideration of all diagnosed psychiatric disorders.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation (IHP) submitted by the Veteran's representative as well as VA treatment records dated through January 2013.  VA treatment records dated through June 2011 were considered by the agency of original jurisdiction (AOJ) in the April 2012 statement of the case.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated document such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  In addition, Virtual VA contains various adjudicatory documents that are duplicative of those contained in the claims file or irrelevant to the issue on appeal.  Finally, the Veteran's VBMS file does not contain any documents at this time.

For reasons expressed below, the claim om appeal is being remanded to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Boards finds that further RO action in this appeal, prior to appellate consideration, is required. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.   § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) requires the diagnosis to conform to the fourth edition of the American  Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

During the pendency of the claim, VA amended its regulations governing entitlement to service connection for PTSD, effective July 13, 2010.  The new version of 38 CFR § 3.304(f), adds a paragraph to the regulation under 3.304(f)(3), and moves 3.304(f)(3) and (4) to 3.304(f)(4) and (5).  The amendment to the regulation relaxes the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  The amended regulation potentially applies to the Veteran's claim on appeal.  The revised regulation states that: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 75 Fed. Reg. 39843-52 (July 13, 2010) (effective date corrected at 75 Fed. Reg. 41092 (July 15, 2010)); 38 C.F.R. § 3.304(f)(3) (2013).

The Board initially finds that a remand is necessary to afford the Veteran another VA examination and  to obtain opinion as to the nature and etiology of the Veteran's PTSD.  In this regard, the Veteran contends that he suffers from PTSD as a result of his combat service in Vietnam.  The Board notes that the Veteran's military occupational specialty (MOS) was listed as team leader and he was awarded the Combat Infantryman's Badge.  A June 2010 VA examiner, following an examination and a review of the Veteran's claims file, found that the Veteran did not meet the diagnostic criteria for an Axis I diagnosis.  Subsequently, in March 2011, the Veteran's treating VA physician noted that the Veteran required a psychology consultation and issued an assessment of PTSD.  The physician also opined that it was "more likely than not a result of the [the Veteran's] military service;" no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  

Therefore, in light of the deficiencies detailed above, a new examination is needed to resolve the matter of the Veteran's entitlement to service connection for PTSD.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner should also comment upon the etiology of any diagnosed psychiatric disability(ies) other than PTSD.  

The Board further notes that, to ensure that the record is complete, prior to obtaining further medical opinion in this appeal, updated VA treatment records (dated since January 2013) should be associated with the claims file.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records from the Iowa City Healthcare System dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After  obtaining the records described above, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) should be accomplished, with all results made available to the examiner prior to completion of his or her report.  All clinical findings should be reported in detail

Based on examination of the Veteran, and consideration of the entire record, to include psychological test results, the examiner should identify all psychiatric disorders in accordance with DSM-IV.  If the examiner determines that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the findings of the Veteran's treating VA physician.

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise medically related to, his active military service.

In rendering all conclusions, the examiner should consider and discuss all pertinent evidence of record, including the Veteran's lay statements and medical records.  Complete, clearly-stated  rationale for each opinion offered/conclusion reached must be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate  supplemental statement of the case and afford them an appropriate period of time for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



